DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 12/27/2021 with the request for continued examination 1/25/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 
Claim Status
Claims 1-20 are pending
Claims 15-20 are withdrawn.
Claims 1, 3, 9-10, 12, and 14 are currently amended.

Drawings
The amended drawings filed 12/27/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In the amended Fig. 1 as filed, the fluid lines shown through the flow ratio controllers #144, 154, and 164 are considered to be new matter, because the disclosure does not describe the fluid lines as depicted, particularly the branched structure. To correct, Applicant should simply delete the fluid lines and leave the control valves #147, 157, and 167 in their current positions. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, the use of the word “only” (twice) renders the entire claim new matter. Particularly, the disclosure provides (see Fig. 1, #144, #146, and 172) wherein the first flow ratio controller is configured to provide first process fluid between the first outlet and the first fluid delivery zone (not to mention to any point along the pipeline therebetween), thus the disclosure does not support the word “only”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b)
Regarding claim 1, the limitation “wherein only the third flow ratio controller is configured to provide a process fluid to the third fluid delivery zone” is regarded as indefinite claim language. Particularly, it is unclear if the Applicant intends “a process fluid” to be a singular one of the first, second, or third processing fluids, a combination thereof, or a “fourth” process fluid.
In the interest of compact and expedited prosecution, the Examiner interprets the limitation where “a process fluid” is “any one of the first, second, or third process fluids”.
Regarding claims 2-8, the claims are rejected at least based upon their dependency to claim 1.
Regarding claim 9, the limitations: “provide a flow ratio of the first process fluid only between the first outlet and the second outlet of the first flow ratio controller” and “provide a flow ratio of the second process fluid only between the first outlet and the second outlet of the second flow ratio controller” are regarded as indefinite. Particularly, it is unclear from the disclosure (see Fig. 1, #144 with #146 and #148; #154 with #156 and #158) how each flow ratio controller is supposed to only provide the respective process fluid between the two outlets of the respective controller. Such a claim appears to require that gas be provided from #144 through #146, to #172, to the internal processing volume, backwards through zone #174, and finally to #148.
In the interest of compact and expedited prosecution, the Examiner interprets the entire claim as reading: “wherein the first flow ratio controller is configured to provide a flow ratio of the first process fluid via the first outlet and the second outlet of the first flow ratio controller, and wherein the second flow ratio controller is configured to provide a flow ratio of the second process fluid via the first outlet and the second outlet of the second flow ratio controller.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arami (US Patent 5,958,140).
Regarding claim 1, Arami teaches an apparatus (Arami – C3, L28 and Fig. 2, CVD apparatus #20) for controlling fluid distribution to multiple fluid delivery zones in a chamber (Arami – C4, L45 and Fig. 2, supplying gases to showerhead zones #37A-C), comprising: 
a first flow ratio controller (see annotated Arami Fig. 2 below, first set of mass flow controllers #44A-B) having an inlet (Arami – Fig. 2, single inlet line into the first controller), a first outlet (see below), and a second outlet (see below), wherein the first outlet is fluidly coupled to a first fluid delivery zone in a process chamber (Arami – C4, L43 and Fig. 2, chamber #37A of shower head #35) via a first fluid line (Arami – C4, L44 and Fig. 2, gas supply pipe #38) and the second outlet is fluidly coupled to a second fluid delivery zone in the process chamber (Arami – C4, L43 and Fig. 2, chamber #37B of shower head #35), via a second fluid line (Arami – C4, L44 and Fig. 2, gas supply pipe #39), and wherein the first flow ratio controller is configured to provide a flow ratio 

    PNG
    media_image1.png
    421
    642
    media_image1.png
    Greyscale

a second flow ratio controller (see annotated Arami Fig. 2 below, second set of mass flow controllers #44A-B) having an inlet, a first outlet, and a second outlet (see below), wherein the first outlet is fluidly coupled to the first fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37A of shower head #35) via the first fluid line (Arami – C4, L44 and Fig. 2, gas supply pipe #38) and the second outlet is fluidly coupled to the second fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37B of shower head #35) via the second fluid line (Arami – C4, L44 and Fig. 2, gas supply pipe #39), and wherein the second flow ratio controller is configured to provide a flow ratio of a second process fluid between the first outlet and the second outlet (Arami – C4, L49-58: mass flow controllers can individually manage the gas supply amounts to the corresponding gas supply pipes); and 

    PNG
    media_image2.png
    255
    478
    media_image2.png
    Greyscale

a third flow ratio controller (see annotated Arami Fig. 2 below, third set of mass flow controllers #44A-C) having an inlet, a first outlet, a second outlet, and a third outlet (see below), the first outlet is fluidly coupled to the first fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37A of shower head #35) via the first fluid line (Arami – C4, L44 and Fig. 2, gas supply pipe #38), the second outlet is fluidly coupled to the second fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37B of shower head #35) via the second fluid line (Arami – C4, L44 and Fig. 2, gas supply pipe #39), and the third outlet is fluidly coupled to a third fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37C of shower head #35) in the process chamber via a third fluid line (Arami – C4, L44 and Fig. 2, gas supply pipe #40), wherein the third flow ratio controller is configured to provide a flow rate of a third process fluid to at least one of the first fluid delivery zone, second fluid delivery zone, or the third fluid delivery zone (Arami – C4, L49-58: mass flow controllers can individually manage the gas supply amounts to the corresponding gas supply pipes), and 

    PNG
    media_image3.png
    263
    683
    media_image3.png
    Greyscale

wherein only the third flow ratio controller is configured to provide a process fluid (as detailed above under section 112(b), Examiner interprets as: “any one of the first, second, or third process fluids”) to the third fluid delivery zone (Arami – Fig. 2 as annotated below: the third flow ratio controller “3” is the only flow ratio controller that provides the process fluid from container #41 to zone #37C).

    PNG
    media_image4.png
    375
    553
    media_image4.png
    Greyscale




Further, the claim limitations “for controlling fluid distribution to multiple fluid delivery zones in an etch chamber”, “is configured to provide a flow ratio of a first process fluid between the first outlet and the second outlet”, “is configured to provide a flow ratio of a second process fluid between the first outlet and the second outlet”, “is configured to provide a flow rate of a third process fluid to at least one of the first fluid delivery zone, second fluid delivery zone, or the third fluid delivery zone”, and “configured to provide a process fluid to the third fluid delivery zone” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The Arami apparatus explicitly teaches the intended uses, as set forth above.

Regarding claim 2, Arami teaches wherein the inlet of the first flow ratio controller (see annotated Arami Figs. 2 above) is fluidly coupled to a first fluid source (Arami – C4, L46 and Fig. 2, gas supply source #43), the inlet of the second flow ratio controller (see annotated Arami Figs. 2 above) is fluidly coupled to a second fluid source (Arami – C4, L46 and Fig. 2, gas supply source #42), and the inlet of the third flow ratio controller (see annotated Arami Figs. 2 above) is fluidly coupled to a third fluid source (Arami – C4, L46 and Fig. 2, gas supply source #41), wherein the first fluid source, the second fluid source, and the third fluid source are separate (see Arami Fig. 2, each source is independent from the others).

Regarding claim 4, the claim is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). 
Particularly, claim 1 recites the first, second, and third process fluids as part of an intended use of the apparatus: “configured to provide a flow ratio of a first process fluid”, which establishes the interpretation of claim 4. Claim 4 is not interpreted in the same way as claims 3 and 5, which recite: “the first fluid source includes one or more of…”, which the Examiner interprets as a structural limitation of the claim. The Arami apparatus would be capable of dispensing whatever process gases are required (Arami – C10, L45-49).
Further, it has been held that “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) and MPEP 2115.

Regarding claim 6, Arami teaches a showerhead (Arami – C4, L35 and Fig. 2, showerhead #35), wherein the first fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37A of shower head #35) corresponds with a central region of the showerhead (see Fig. 2), the second fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37B of shower head #35) corresponds with a middle region of the showerhead (see Fig. 2, radially outward), and the third fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37C of shower head #35) corresponds with an edge region of the showerhead (see Fig. 2, most radially outward).
For clarity, the Examiner interprets the phrase “corresponds with” as meaning “is” consistent with the Merriam-Webster dictionary definition “to be equivalent” (and not two different elements in communication). As such, the claim is interpreted to mean that the first fluid delivery zone IS the central region of the shower, the second fluid delivery zone IS the middle region, and the third fluid delivery zone IS the edge region.

Regarding claim 7, Arami teaches wherein both the first outlet of the first flow ratio controller and the first outlet of the second flow ratio controller (see below, as reproduced) are fluidly coupled to the first fluid line (see below, junction “A” of pipe #38) upstream of the first outlet of the third flow ratio controller (see below, junction “B” of pipe #38; “A” is upstream of “B”).

    PNG
    media_image1.png
    421
    642
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    255
    478
    media_image2.png
    Greyscale


    PNG
    media_image5.png
    408
    680
    media_image5.png
    Greyscale


Regarding claim 8, Arami teaches wherein both the second outlet of the first flow ratio controller and the second outlet of the second flow ratio controller (see below) are fluidly coupled to the second fluid line (see below, junction “A” of pipe #39) upstream of the second outlet of the third flow ratio controller (see below, junction “B” of pipe #39; “A” is upstream of “B”).

    PNG
    media_image1.png
    421
    642
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    255
    478
    media_image2.png
    Greyscale


    PNG
    media_image6.png
    397
    680
    media_image6.png
    Greyscale


Regarding claim 9, the claim is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). (see the Examiner’s interpretation of the claim as rejected above under section 112(b)) The Arami apparatus would be capable of providing a first process fluid through the first and second outlets of the first flow ratio controller (as shown below) and a second process fluid through the first and second outlets of the second flow ratio controller (as shown below) since that is the explicitly taught function of the each of the controllers (see Arami references in claim 1).

    PNG
    media_image1.png
    421
    642
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    255
    478
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as obvious over Arami (US Patent 5,958,410), as applied to claims 1-2, 4, and 6-9 above, and further in view of Liu (US Patent 6,451,703).
The limitations of claims 1-2, 4, and 6-9 are set forth above.
Regarding claim 3, Arami does not teach wherein the first fluid source includes one or more of tetrafluoropropene, hexafluoropropene, hexafluorobutadiene, hexafluoro cyclopropane, or oxygen, or wherein the second fluid source includes one or more of fluorocarbon iodide, krypton, argon, or xenon.
However, Liu teaches wherein a first fluid source includes hexafluorobutadiene (Liu – C3, L57 and Fig. 2, gas source #58 comprises C4F6).
	Arami and Liu both teach semiconductor processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first fluid source of Arami to comprise hexafluorobutadiene since Liu teaches such a gas is commonly used in plasma etching reactors (Liu – C4, L55-57) for high aspect ratio hole etching with high selectivity (Liu – C3, L33-35).
	Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Regarding claim 5, Arami does not teach wherein the third fluid source includes one or more of tetrafluoropropene, hexafluoropropene, hexafluorobutadiene, hexafluoro cyclopropane, oxygen, fluorocarbon iodide, krypton, argon, or xenon.
2).
Arami and Liu both teach semiconductor processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first fluid source of Arami to comprise hexafluorobutadiene since Liu teaches such a gas is commonly used in plasma etching reactors (Liu – C4, L55-57) for high aspect ratio hole etching with high selectivity (Liu – C3, L33-35).
	Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as obvious over Arami (US Patent 5,958,410) in view of Dorfman (US Patent 5,718,976).
Regarding claim 10, Arami teaches a flow distribution system (Arami – C3, L28 and Fig. 2, CVD apparatus #20) comprising: 
a first fluid source (Arami – C4, L46 and Fig. 2, gas supply source #43) to provide a first process fluid (Arami – C4, L46-47: describes processing gases), the first fluid source coupled to a first flow ratio controller (see annotated Arami Fig. 2 below, first set of mass flow controllers #44A-B) via a first mass flow controller (Arami – Fig. 2, valve #45C coupled directly to the “first flow ratio controller” by way of any one of the mass flow controllers #44A-B); 

    PNG
    media_image1.png
    421
    642
    media_image1.png
    Greyscale

a second fluid source (Arami – C4, L46 and Fig. 2, gas supply source #42) to provide a second process fluid (Arami – C4, L46-47: describes processing gases) the second fluid source coupled to a second flow ratio controller (see annotated Arami Fig. 2 below, second set of mass flow controllers #44A-B) via a second mass flow controller (Arami – Fig. 2, coupled directly to the “flow ratio controller” by way of any one of the mass flow controllers #44A-B); 

    PNG
    media_image2.png
    255
    478
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    263
    683
    media_image3.png
    Greyscale


a showerhead (Arami – C4, L35 and Fig. 2, showerhead #35) having a central region (Arami – C4, L43 and Fig. 2, chamber #37A of shower head #35), a middle region (Arami – C4, L43 and Fig. 2, chamber #37B of shower head #35), and an edge region (Arami – C4, L43 and Fig. 2, chamber #37C of shower head #35), and a plurality of inlets (Arami – Fig. 2, elongated inlets for each chamber #37A-C connected to pipes #38-40) configured to deliver the first process fluid, the second process fluid, and the third process fluid (Arami – Fig. 2, sources #41-43 fluidly coupled to showerhead regions) at a predetermined flow ratio to each of the central region, the middle region, and the edge region (Arami – C4, L49-58: mass flow controllers can individually manage the gas supply amounts to the corresponding gas supply pipes, which lead 

    PNG
    media_image1.png
    421
    642
    media_image1.png
    Greyscale


Arami does not explicitly teach wherein the mass flow controllers (#44A-B) are control valves.
However, Dorfman teaches wherein mass flow controllers and valves are an art-recognized equivalent (Dorfman – C8, L19-21: gas is introduced via a needle valve or mass flow controller).
Arami and Dorfman both teach CVD methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective 

Modified Arami does not explicitly teach wherein the first fluid source is fluidly coupled to exactly two control valves downstream of the first mass flow controller (Arami appears to teach three #44A-C mass flow controllers, or control valves as taught by Dorfman).
However, the Examiner asserts that it would be obvious to one of ordinary skill in the art, at the time of filing, to simply remove a single mass flow controller (for example, MFC #44C from source #43 – see Arami Fig. 2) if it were not necessary/desired for a particular process gas to be provided to a particular segment of the showerhead (see Arami, Fig. 2). The courts have held that the omission of an element and its function is obvious if the function of the element is not desired. See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), and MPEP 2144.04(II).

To clarify the record, the claim limitations “to provide a first process fluid”, “is configured to provide a flow ratio of a first process fluid between the first outlet and the second outlet”, “to provide a second process fluid”, “is configured to provide a flow ratio of a second process fluid between the first outlet and the second outlet”, “to provide a third process fluid”, “is configured to provide a flow rate of a third process fluid to at least one of the first fluid delivery zone, second fluid delivery zone, or the third fluid delivery zone”, and “configured to deliver the first process fluid, the second process fluid, and the third process fluid at a predetermined flow ratio to each of the central region, the middle region, and the edge region” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The Arami apparatus teaches the intended uses, as set forth above.

Regarding claim 14, Arami teaches wherein the second fluid source (Fig. 2, source #42) includes two mass flow controllers (see Fig. 2 annotated below, mass flow controllers #44A and B on pipe #39).

    PNG
    media_image2.png
    255
    478
    media_image2.png
    Greyscale



However, Dorfman teaches wherein mass flow controllers and valves are an art-recognized equivalent (Dorfman – C8, L19-21: gas is introduced via a needle valve or mass flow controller).
Arami and Dorfman both teach CVD methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize mass flow controllers or control valves, since Dorfman teaches that the two art art-recognized equivalent devices (Dorfman – C8, L19-21: gas is introduced via a needle valve or mass flow controller). See MPEP 2144(I).

Modified Arami does not explicitly teach wherein the first fluid source is fluidly coupled to exactly two control valves downstream of the first mass flow controller (Arami appears to teach three #44A-C mass flow controllers, or control valves as taught by Dorfman).
However, the Examiner asserts that it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to simply remove a single mass flow controller (for example, MFC #44C from source #42 – see Arami Fig. 2) if it were not necessary/desired for a particular process gas to be provided to a particular segment of the showerhead (see Arami, Fig. 2). The courts have held that the omission of an element and its function is obvious if the function of the element is not In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), and MPEP 2144.04(II).

Claims 11-13 are rejected under 35 U.S.C. 103 as obvious over Arami (US Patent 5,958,410) and Dorfman (US Patent 5,718,976), as applied to claims 10, 12, and 14 above, and further in view of Liu (US Patent 6,451,703).
The limitations of claims 10 and 14 are set forth above.
Regarding claim 11, modified Arami does not teach wherein the first fluid source includes one or more of tetrafluoropropene, hexafluoropropene, hexafluorobutadiene, hexafluorocyclopropane, or oxygen.
However, Liu teaches wherein a first fluid source includes hexafluorobutadiene (Liu – C3, L57 and Fig. 2, gas source #58 comprises C4F6).
	Modified Arami and Liu both teach semiconductor processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first fluid source of modified Arami to comprise hexafluorobutadiene since Liu teaches such a gas is commonly used in plasma etching reactors (Liu – C4, L55-57) for high aspect ratio hole etching with high selectivity (Liu – C3, L33-35).
	Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Regarding claim 12, modified Arami does not teach wherein the second fluid source includes one or more of fluorocarbon iodide, krypton, argon, or xenon.
However, Liu teaches wherein a second fluid source includes argon (Liu – C3, L59 and Fig. 2, gas source #62 comprises Ar).
Modified Arami and Liu both teach semiconductor processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the second fluid source of modified Arami to comprise argon since Liu teaches such a gas is commonly used in plasma etching reactors to adjust the residence time of the etching gas (Liu – C7, L47-50).

Regarding claim 13, modified Arami does not explicitly teach wherein the third fluid source includes one or more of tetrafluoropropene, hexafluoropropene, hexafluorobutadiene, hexafluorocyclopropane, oxygen, fluorocarbon iodide, krypton, argon, or xenon.
However, Liu teaches wherein a third fluid source includes oxygen (Liu – C6, L2 and Fig. 2, gas source #60 comprises O2).
Modified Arami and Liu both teach semiconductor processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the third fluid source of Arami to comprise oxygen since Liu teaches such a gas is commonly used in plasma etching reactors for a polymer-removal gas (Liu – C8, L6-7).


Response to Arguments
Regarding claim 1, Applicant argues that Arami does not teach the limitations of the claim, particularly the limitation “wherein only the third flow ratio controller is configured to provide a process fluid to the third fluid delivery zone”. Respectfully, the Examiner disagrees.
First, the limitation above is regarded by the Examiner as indefinite claim language surrounding the phrase “a process fluid” as interpreted above, “a process fluid” is interpreted for purposes of the Office Action as reciting “any one of the first, second, or third process fluid”. 
Second, despite Applicant’s assertions, the limitation as argued is still merely a recitation of an intended use of the apparatus. The phrase “is configured to” is explicitly described in the MPEP as a linking phrase for functional language (MPEP 2181). MPEP 2114(II) clearly describes how functional language/intended use is to be interpreted: a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
The Arami apparatus would be fully capable of (and explicitly teaches) having only the third flow configured to delivering the third process fluid from the third flow ratio 

    PNG
    media_image4.png
    375
    553
    media_image4.png
    Greyscale

as such, this argument is not persuasive.

Regarding claim 4, the claim is still interpreted as an intended use of the apparatus because claim 1 establishes the first, second, and third process fluids as part of an intended use of the first, second, and third flow ratio controllers, respectively. The claim does not encompass a similar scope as claims 3 and 5 because claims 3 and 5 recite: “the first fluid source includes…”, which establishes the contents of the fluid source as a structural limitation of the claim. As such, Arami
Regarding claims 3 and 5, the Examiner agrees that Kim does not teach the limitations of the amended claims, and has provided the Liu reference to teach them in combination with the other prior art of record.

Regarding claim 9, the claim is now fully an intended use of the apparatus as well as containing new matter and indefinite claim language. For purposes of prosecution, the Examiner has supplied a reasonable interpretation of the claim in light of the instant disclosure, which continues to be taught by the Arami reference. As Applicant’s arguments do not pertain to the supplied interpretation, the argument is moot.

Regarding claims 10 and 14, Applicant argues that because Arami teaches wherein the first fluid source #43 is coupled to three mass flow controllers #44A-C (control valves, as taught by Dorfman) downstream of the valve #45C (first mass flow controller), then it would not be obvious to one of ordinary skill in the art to have two mass flow controllers as in the instant claim. Respectfully, the Examiner disagrees.

    PNG
    media_image1.png
    421
    642
    media_image1.png
    Greyscale


is obvious if the function of the element is not desired. See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), and MPEP 2144.04(II).
The Examiner asserts that the scope and content of the prior art teaches the same apparatus as the claimed invention except that the Arami reference teaches three control valves, whereas the claimed invention has exactly two. As noted above, Arami does not explicitly teach exactly two control valves according to the instant claim. Further, the Examiner asserts that it would be well within the knowledge of one of ordinary skill that, if it was not desired to have each process gas (Arami Fig. 2, #41-43) provided to each showerhead portion (#37A-C) via individual mass flow controllers (#44A-C for each process gas), then the mass flow controller not to be used could be simply removed. As such, the Examiner believes that a prima facie case of obviousness has been satisfactorily established according to Graham v. Deere with additional support from established case law in the MPEP (Larson, Kuhle). As such, these arguments are not persuasive.

Regarding claims 11-13, the Examiner agrees that Kim does not teach the limitations of the amended claims, and has provided the Liu reference to teach them in combination with the other prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT SWEELY/					/Benjamin Kendall/Examiner, Art Unit 1718   				Primary Examiner, Art Unit 1718